Exhibit 4.26 TECNOENERGY BUILDING RIGHT AGREEMENT ENGLISH SUMMARY OF ITALIAN VERSION1 1. Preliminary Note The building (superficie) right, regulated by article 952 of the Italian Civil Code, is particularly appropriate for the construction of photovoltaic plants, as it allows the grantee of the building right to be owner of the plant whereas the title of the land remains with the grantor. For the construction and the maintenance of the photovoltaic plant (“PV Plant”) on the land (Municipality of Canaro (RO), sheet 9, parcels 120 and 122; sheet 10, parcels 18, 19, 21, 53, 55, 56, 57, 116, 154, 156, 157, 160, 161, 163, 165, 167 and 169) (the “Land”), on July 7, 2011 the company Tecnoenergy S.r.l. entered into a sale and purchase and building right agreement with Solemax S.r.l. (“Solemax”) and with the previous owners of the Land whereby the previous owners of the Land granted a 21-year building right to Tecnoenergy S.r.l. and transferred the ownership of the Land to Solemax. The agreement has been executed in Occhiobello (RO), authenticated by the Notary Mauro Coppola, Repertorio no. 75.174, Raccolta no. 14.467, registered in Rovigo and filed with the Conservatoria dei Registri Immobiliari on July 28, 2011. 2. Main content of the agreement 1. Execution date July 7, 2011 2. Previous Owners Messrs. Giovanni Polonio and Sergio Bianchi and Ms. Angelina Rondanin 3. Current Owner Solemax 4. Portion of the land Municipality of Canaro (RO), sheet 9, parcels 120 and 122; sheet 10, parcels 18, 19, 21, 53, 55, 56, 57, 116, 154, 156, 157, 160, 161, 163, 165, 167 and 169, size 11.66.78 hectares. 5. Duration 21 years (until June 30, 2032) 6. Consideration As consideration for the 21-year building right, Tecnoenergy paid an amount of Euro 686,676.76. This consideration has been fully paid upon execution and acknowledgement of such payment is included in the deed. 7. Easements An electric easement right is in place in favour of Enel on parcel 159. 8. Competent Court Exclusive jurisdiction of the court of Rovigo. 1 The original language version is on file with the Registrant and is available upon request.
